Title: From George Washington to John Hancock, 7 September 1776
From: Washington, George
To: Hancock, John



Sir
New York Septr 7th 1776

This will be delivered you by Captn Martindale & Lieutt Turner who were taken last Fall in the Armed Brig Washington, & who with Mr Childs the 2d Lieutt have lately effected their escape from Hallifax.
Captn Martindale and these Two Officers have applied to me for pay from the 1st of January till this time, But not conceiving myself authorized to grant It, however reasonable It may be, as they were only engaged till the Last of Decemr at their instance I have mentioned the matter to Congress & submit their case to their consideration. I have the Honor to be with profound respect Sir Your Most Obedt Servt

Go: Washington

